Case: 22-1776    Document: 11     Page: 1    Filed: 06/27/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                CHRISTOPHER A. VACA,
                  Claimant-Appellant

                             v.

   DENIS MCDONOUGH, Secretary of Veterans Af-
                     fairs,
              Respondent-Appellee
             ______________________

                        2022-1776
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-8745, Judge Joseph L. Toth.
                 ______________________

 PER CURIAM.
                         ORDER
     On October 7, 2021, this court dismissed Christopher
 A. Vaca’s appeal from a decision of the Court of Appeals for
 Veterans Claims for lack of jurisdiction. See Vaca v.
 McDonough, No. 2021-2022 (Fed. Cir. Oct. 7, 2021), ECF
 No. 22. This court subsequently denied his petition for re-
 hearing and issued mandate. Following the issuance of
 mandate, Mr. Vaca submitted a “motion for full court re-
 consideration” on January 4, 2022. Vaca v. McDonough,
 No. 2021-2022, ECF No. 28 (capitalization omitted). On
 January 6, 2022, this court informed Mr. Vaca by letter
Case: 22-1776    Document: 11      Page: 2    Filed: 06/27/2022




 2                                       VACA   v. MCDONOUGH



 that his appeal before this court was closed, that no further
 action would be taken on his submitted documents, and
 that further related filings would receive no response. The
 Veterans Court subsequently issued its mandate in the
 case on March 21, 2022. On April 5, 2022, the Veterans
 Court received a notice of appeal from Mr. Vaca, indicating,
 among other things, his desire to appeal from the Veterans
 Court’s issuance of mandate. His notice of appeal and
 briefing filed here also indicate a desire to challenge this
 court’s handling of his January 4, 2022, motion.
     Pursuant to 38 U.S.C. § 7292, not every action taken
 by the Veterans Court is appealable. Section 7292(a) pro-
 vides that, in general, a party may only seek review of a
 decision of the Veterans Court and only with respect to the
 validity or interpretation of a statute or regulation relied
 on by the court in making its decision. If an appeal does
 not meet these criteria, 38 U.S.C. § 7292(d) requires dis-
 missal. See In re Bailey, 182 F.3d 860, 870 (Fed. Cir. 1999).
 At bottom, Mr. Vaca is attempting to relitigate his prior
 appeal by appealing from the Veterans Court’s entry of the
 mandate in the very same matter. But the Veterans
 Court’s issuance of its mandate in this matter merely car-
 ried out its earlier judgment, which was left undisturbed
 by our previous decision; it was not an otherwise appeala-
 ble decision. We accordingly lack jurisdiction over Mr.
 Vaca’s current appeal. As to Mr. Vaca’s arguments con-
 cerning the handling of his January 4, 2022, motion, this
 court has already informed him that his prior appeal is
 closed and that no further action would be taken.
     Accordingly,
     IT IS ORDERED THAT:
     (1) This matter is dismissed.
Case: 22-1776    Document: 11    Page: 3      Filed: 06/27/2022




 VACA   v. MCDONOUGH                                        3



    (2) Each side shall bear its own costs.
                                   FOR THE COURT

June 27, 2022                      /s/ Peter R. Marksteiner
   Date                            Peter R. Marksteiner
                                   Clerk of Court